Citation Nr: 1045893	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia
 
 
THE ISSUES
 
1.  Entitlement to an evaluation greater than 10 percent for 
residuals of a left knee injury with osteoarthritis.  
 
2.  Entitlement to an evaluation greater than 10 percent for 
residuals of a right knee injury with osteoarthritis and cystic 
bursitis.  
 
3.  Entitlement to an evaluation greater than 10 percent for 
residuals of a compression fracture at T7-8.  
 
4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  
 
 
REPRESENTATION
 
Appellant represented by:  Allan T. Fenley, Attorney
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1969 to February 
1972.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
 
 
FINDINGS OF FACT
 
1.  The Veteran's left knee disability is not manifested by 
either flexion limited to 30 degrees or extension limited to 15 
degrees; and recent examinations show no objective evidence of 
recurrent subluxation or lateral instability.
 
2.  The Veteran's right knee disability is not manifested by 
either flexion limited to 30 degrees or extension limited to 15 
degrees; and recent examinations show no objective evidence of 
recurrent subluxation or lateral instability.  
 
3.  The Veteran's residuals of a T7-8 compression fracture are 
not manifested by forward flexion of the thoracolumbar spine less 
than 61 degrees, or by a combined range of thoracolumbar motion 
less than 121 degrees; and there is no evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.
 
4.  The Veteran is currently service-connected for residuals of a 
T7-8 compression fracture, evaluated as 10 percent disabling; 
residuals of a left knee injury, evaluated as 10 percent 
disabling; and for cystic bursitis with osteoarthritis secondary 
to a chronic strain of the right knee collateral ligament, also 
evaluated as 10 percent disabling.   His combined evaluation is 
30 percent, and he does not meet the schedular requirements for 
total disability evaluation based on individual unemployability 
due to service connected disorders.  
 
5.  The preponderance of the evidence is against finding that the 
Veteran is unable to obtain or maintain any form of substantially 
gainful employment due to service-connected disabilities alone.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation greater than 10 percent for 
residuals of a left knee injury with osteoarthritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).
 
2.  The criteria for an evaluation greater than 10 percent for 
cystic bursitis with osteoarthritis secondary to a chronic strain 
of the right knee collateral ligament are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261.
 
3.  The criteria for an evaluation greater than 10 percent for a 
compression fracture at T7-8 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5235 (2009).
 
4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).
 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
April 2006 correspondence and in a June 2007 statement of the 
case of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The Veteran was advised how VA assigns 
disability ratings and effective dates.  In May 2008, the RO 
provided additional notice of how disability ratings are 
determined and set forth applicable rating criteria.  The case 
was readjudicated in the March 2010 supplemental statement of the 
case.  Hence, any timing error was harmless.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  In pertinent part, the claims file contains service 
treatment and personnel records, VA medical center records, and 
Social Security Administration records.  The Veteran has not 
identified additional relevant records that need to be obtained.  
 
The Veteran was provided VA examinations in April 2006 and 
September 2009.  On review, the examinations are sufficient for 
rating purposes.  They address the rating criteria in such a 
sufficient manner as to permit adjudication of the claims 
presented.
 
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).
 


Analysis
 
Initially, it is necessary to address the Veteran's military 
history as well as his overall credibility.  In weighing 
credibility, the Board may properly consider factors such as 
internal inconsistency of the statements, facial plausibility, 
and consistency with other evidence submitted on behalf of the 
Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 
78 F.3d 604 (Fed.Cir.1996).
 
In a December 1982 statement, the Veteran reported that he was 
wounded in Vietnam in January 1969 and required extensive 
hospitalization.  The Veteran submitted copies of service records 
indicating that he entered service in August 1968.  Such 
documents allege his participation in campaigns in South Africa, 
Thailand, Cambodia, and Vietnam.  They also allege that he was 
injured in a mine explosion on January 16, 1969 resulting in 
shrapnel and fragment wounds to the left leg, left foot, back, 
left eye, lower face, chin, right hand, and left hand.  His 
"awards and decorations" purportedly included the Silver Star, 
Bronze Star, two Purple Hearts, and the Combat Infantryman 
Badge.  
 
VA medical records include treating health care professionals 
recording the Veteran's self reported claim that he was a 
prisoner of war in Cambodia and Vietnam, and that he served with 
a Special Forces group.  
 
Information received from the service department verifies that 
the Veteran entered active duty in August 1969, approximately 
seven months following the purported mine explosion.  The service 
records do not show any overseas service.  They do not reveal any 
evidence that the Veteran was ever wounded in action.  There is 
no evidence that he served in combat.  There is absolutely no 
evidence that the appellant was a Prisoner of War.  Likewise 
there is no evidence that he was a member or a special forces 
unit.  Finally, one looks in vain for any verified evidence that 
the appellant was ever decorated in any way for heroism.   

A September 1983 administrative decision determined that the 
Veteran submitted photocopies of military personnel records that 
had been substantially altered.  The administrative decision 
concluded that the Veteran submitted false papers and false 
statements.  Hence, the undersigned finds that the Veteran's 
string of complete falsehoods severely damages, if not destroys, 
any credibility he may have.  
 
The credible evidence of record shows that while on leave in 
January 1971, the Veteran was involved in a motor vehicle 
accident while serving in that "rear echelon" position known as 
the continental United States.  A June 1971 private medical 
statement indicates that following the accident, the Veteran 
remained in the clinic for a period of 18 days.  He then returned 
to Fort Story where he was cared for as an outpatient.  While in 
the Bedford clinic, he was fitted with a back support which he 
wore for approximately three months.  The Veteran did not suffer 
paralysis or any disturbance of his bowels or bladder.  Based on 
x-ray studies, the Veteran received compression fractures 
involving the seventh and eighth thoracic vertebrae without 
evidence of other injury about the spine.  There was nothing to 
suggest a spinal cord injury.  
 
Service treatment records contain an undated response to a 
congressional inquiry.  The statement indicates that as a result 
of the accident, the Veteran suffered a compression fracture of 
the thoracic eighth vertebrae and a contusion to the left 
quadriceps femoris muscle.  X-rays of the left knee, left thigh 
and lumbosacral spine did not reveal any fractures.  Since the 
accident, the Veteran complained of severe back and left knee 
pain, and had been trying to get a medical discharge.  His 
condition was evaluated on three different occasions by three 
different orthopedic surgeons and in each instance, he was found 
fit for military service.  On examination for discharge in 1971, 
the Veteran's spine and lower extremities were evaluated as being 
clinically normal. 
 
On review, the Veteran's reported history of service in Vietnam 
with combat injuries is not supported by the evidence of record 
and it is not found credible.  
 
The Board acknowledges the medical evidence of record indicating 
current and significant lower extremity disability, to include 
peripheral neuropathy, requiring the use of bilateral leg braces 
and other assistive devices.  The Board further acknowledges that 
based on information and history provided by the Veteran, such 
disability has been related to injuries reportedly sustained in 
the purported January 1969 "landmine explosion." 
 
The Veteran is currently service connected for only bilateral 
knee disabilities and a compression fracture of the thoracic 
spine (at T 7-8).  Given the appellant's lack of credibility, the 
Board rejects any and all medical statements relating any 
additional disability to any "combat" injuries.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a 
medical opinion that is based on facts provided by the veteran 
that have been found to be inaccurate or that are contradicted by 
other facts of record); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described).   
 
As noted above, the Veteran's lack of truthfulness, to include 
the intentional submission of falsified documents, paints all of 
his statements and reports in a profoundly negative light.  
Caluza.
 
Increased evaluations
 
The Veteran contends the currently assigned evaluations do not 
adequately reflect the severity of his service-connected 
disabilities.  
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.
 
When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that staged ratings are 
appropriate for an increased rating claim that is not on appeal 
from the assignment of an initial rating when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.
 
            a. Bilateral knees
 
In June 1972, the RO granted entitlement to service connection 
for left knee chondromalacia, and assigned a noncompensable 
evaluation effective February 8, 1972 pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  In January 1977, the evaluation was 
increased to 10 percent from June 1, 1976 and the disability was 
recharacterized as residuals, left knee injury with 11/2 inch 
atrophy of patella with knee crepitus and cystic bursitis.  In 
October 1984, the evaluation was increased to 30 percent 
effective April 25, 1983.  In August 1996, the evaluation was 
decreased to 10 percent effective November 1, 1996 and the 
disability was described as residuals, left knee injury.  
 
In August 1975, the RO granted entitlement to service connection 
for cystic bursitis, secondary to chronic sprain of collateral 
ligaments, right knee.  The decision noted that the Veteran had 
injured his right knee on two occasions during service and that 
service connection was warranted.  A noncompensable evaluation 
was assigned effective February 14, 1975 pursuant to Diagnostic 
Code 5257.  In April 2004, the evaluation was increased to 10 
percent effective September 30, 2002.  The increase was assigned 
pursuant to Diagnostic Code 5260 and was based on limited or 
painful motion of a major joint.  
 
In March 2006, the Veteran submitted a claim of entitlement to 
total disability evaluation based on individual unemployability 
due to service connected disorders, and the RO inferred claims 
for increase.  In August 2006, the RO continued the assigned 10 
percent evaluation for the left knee, and described the 
disability as residuals of left knee injury with osteoarthritis.  
Although the code sheet indicates the evaluation was assigned 
under Diagnostic Code 5257, the text of the decision makes clear 
that the 10 percent evaluation was continued based on evidence of 
limited and painful motion.  The award was not based on 
instability.  The 10 percent evaluation for right knee 
disability, to include osteoarthritis, was also continued.  
 
The Veteran disagreed with the assigned evaluations and 
subsequently perfected this appeal.  
 
Traumatic arthritis, substantiated by x-rays findings, is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is for application for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under diagnostic code 5003.  Id.
 
For VA purposes, a normal range of knee motion is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2009).
 
Limitation of flexion of the leg is evaluated as follows: flexion 
limited to 30 degrees (20 percent); flexion limited to 45 degrees 
(10 percent); and flexion limited to 60 degrees (0 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.
 
Limitation of extension of the leg is evaluated as follows: 
extension limited to 15 degrees (20 percent); extension limited 
to 10 degrees (10 percent); and extension limited to 5 degrees (0 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative or 
overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 
C.F.R. § 4.14 (2009).  
 
VA General Counsel has held that a claimant who has arthritis and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).
 
Recurrent subluxation or lateral instability of the knee warrants 
a 10 percent disability rating when slight; and a 20 percent 
disability rating is in order when there is evidence of moderate 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.
 
VA medical center records show treatment for numerous 
disabilities, to include the bilateral lower extremities.  The 
Veteran has been provided bilateral leg braces and a scooter.  As 
discussed above, all lower extremity impairment is not attributed 
to service-connected disabilities.  
 
On VA examination in April 2006, the Veteran reported that he 
stepped on a landmine and suffered a missile injury with 
lacerations above and below the left knee.  As noted above, this 
"history" has absolutely zero basis in fact.  He also alleged 
that in 1971, he was in a car wreck and both knees went into the 
dash.  He reported sustaining left femur and tibia fractures, 
having complications due to lower extremity deep venous 
thrombosis, and that he was declared unfit for military duty and 
discharged.  Again, the Veteran's self reported "history" is not 
credible, and it has no evidentiary support.  The absence of any 
notation prior to April 2006 concerning these "injuries" raises 
additional doubts concerning the appellant's veracity.
 
Regarding his knees, the Veteran reported giving way, pain, 
stiffness, and weakness.  He reported having severe flare-ups 
weekly.  On physical examination his gait was antalgic.  Active 
left knee active range of motion was from 0 to 95 degrees with 
pain beginning at 80 degrees.  Passive left knee motion was from 
0 to 100 degrees, with pain beginning at 80 degrees.  Right knee 
motion was from 0 to 125 degrees, with pain beginning at 115 
degrees (both actively and passively).  There was no additional 
loss of motion following repetitive use.  There was crepitation 
in both knees, but no instability, or patellar or meniscus 
abnormality.  The examiner noted that both knees were very stiff 
and there was pain with varus and valgus movement, left greater 
than right.  X-rays showed no evidence of fractures or 
subluxation.  There was minimal medial compartment joint space 
narrowing.  The soft tissues were unremarkable.  The diagnosis 
was mild osteoarthritis of the knees.  
 
A VA examination in September 2009 noted that the Veteran 
appeared in an electric scooter and had a long leg brace from the 
foot to the hip of each lower extremity.  His self reported 
history was again recorded.  The Veteran stated that he continued 
to have lower extremity pain and swelling with loss of function.  
The Veteran reported weakness, stiffness, swelling, fatigability, 
and lack of endurance in his knees.  He also reported instability 
or giving way of both knees, and locking of the left knee on 
occasion.  
 
On physical examination, the Veteran was able to take off the leg 
braces.  The left knee was tender medially, laterally, 
anteriorly, and posteriorly.  There was no swelling or 
deformity.  There was crepitus but no laxity.  Left knee 
extension was to 0 degrees actively and passively, as well as 
after fatiguing all with pain.  Left knee flexion was to 135 
degrees actively, to 142 degrees passively, and to 145 degrees 
after fatiguing all with pain.  The right knee was  swollen, but 
there was no deformity.  It was tender medially, laterally, 
anteriorly, and posteriorly.  There was crepitus but no laxity.  
Right knee extension was to 0 degrees actively, passively, and 
after fatiguing all with pain.  Flexion of the right knee was to 
110 degrees actively, to 115 degrees passively, and to 117 
degrees after fatiguing all with pain.  Lower extremity strength 
and reflexes were normal.  X-rays revealed mild left knee 
patellofemoral compartment changes, and mild tricompartmental 
right knee osteoarthritis.  The diagnoses were mild left knee 
degenerative joint disease, and mild right knee tricompartmental 
osteoarthritis. 
 
On review, the Board finds that the criteria for an evaluation 
greater than 10 percent for either knee based on limitation of 
motion are not met or more nearly approximated.  Objective 
evidence does not a compensable limitation of flexion or 
extension, let alone flexion limited to 30 degrees or extension 
limited to 15 degrees.  The Board acknowledges the Veteran's 
complaints of pain and limitation; however, objective findings do 
not support a higher evaluation based on functional impairment 
due to pain on motion or other factors.  Again, there is no 
evidence of a compensable limitation of flexion or extension, and 
separate evaluations based on such are not warranted for either 
knee.  Further, the Veteran's lack of credibility impacts any 
consideration of his report of pain.
 
A separate evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is not warranted for either knee.  The Board 
acknowledges the Veteran's complaints of giving way, instability, 
and occasional locking.  Objective evidence during the appeal 
period, however, does not support a finding of slight lateral 
instability or recurrent subluxation with respect to either knee. 
Again, the appellant's lack of credibility impacts any 
consideration of his report of instability in either knee.
 
The Board acknowledges the September 2009 findings of left knee 
scars.  The Veteran has variously related these to the in-service 
auto accident and/or the claimed in-service "landmine 
explosion."  Entitlement to service connection for left knee 
scars was denied in January 1977 and a claim to reopen 
entitlement to service connection was denied in April 2004.  A 
separate evaluation based on left knee scarring is not 
warranted.  
 
In considering the merits of the claim, the Board also considered 
additional diagnostic codes pertaining to the knee and leg.  
There is no objective evidence of ankylosis, dislocated 
cartilage, or impairment of the tibia and fibula in either leg 
that is related to service-connected disability and as such, 
these codes are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, and 5262.  
 
There is no basis for assigning staged ratings.  Hart.
 
            b. Compression fracture, T7-8
 
In June 1972, the RO granted entitlement to service connection 
for residuals of a T7-8 compression fracture.  A 10 percent 
evaluation was assigned effective February 8, 1972.  In March 
2006, the Veteran submitted a claim of entitlement to total 
disability evaluation based on individual unemployability due to 
service connected disorders and the RO inferred a claim for 
increase.  In August 2006, the RO continued the 10 percent 
evaluation.  The Veteran disagreed with this decision and 
subsequently perfected this appeal.  
 
Under the rating criteria currently in effect, a vertebral 
fracture or dislocations are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235.  This formula applies with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
 
Note (1) to the General Rating Formula provides that any 
associated objective neurologic abnormalities are to be evaluated 
separately, under an appropriate diagnostic code.  Note (4) 
provides that each range of motion measurement will be rounded to 
the nearest five degrees.  Id.  
 
VA medical center records show complaints related to the lumbar, 
thoracic, and cervical spine.  The Veteran has received epidural 
steroid injections and radiofrequency injections.  
 
On VA examination in April 2006, the Veteran reported his back 
was injured in an in-service automobile accident.  He reported 
severe flare-ups on a weekly basis.  He also reported stiffness 
in the upper and lower back, and moderate weakness and spasm in 
the entire back.  He had pain in his neck, thoracic and lower 
spine, which at times radiated to the groin and to back of both 
legs.  On physical examination, the Veteran's posture was stooped 
and gait was antalgic with "foot drop."  [The Board also notes 
that knee and ankle jerks were 2 + bilaterally, and plantar 
flexion was normal bilaterally.]  There was mild kyphosis and 
lumbar flattening.  There was no ankylosis.  There was mild to 
moderate spasm, guarding, tenderness, and pain with thoracic 
sacrospinalis bilaterally.  The examiner opined that the muscle 
spasm, localized tenderness and guarding were not severe enough 
to be responsible for an abnormal gait or abnormal spinal 
contour.  Active and passive thoracolumbar motion was reported as 
flexion to 75 degrees, with pain beginning at 65 degrees; 
extension to 25 degrees, with pain beginning at 20 degrees; right 
and left lateral flexion to 25 degrees, with pain beginning at 25 
degrees; right lateral rotation to 20 degrees, with pain 
beginning at 20 degrees; and left lateral rotation to 25 degrees, 
with pain beginning at 25 degrees.  There was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  X-rays of the thoracic spine 
dated in October 2005 showed degenerative spurring in the lower 
thoracic spine; no compression fractures or destructive lesions.  
Diagnosis was compression fracture T8.  
 
On VA examination in September 2009, the Veteran reported the 
onset of back pain following a 1969 "landmine" explosion.  The 
location and distribution of the claimed pain was from the 
thoracic and lumbosacral spine down both legs to the bottom of 
his feet.  He reported using a cane, walker, and electric 
scooter; and that he needing help bathing, and putting on his 
compression hose and shoes.  On physical examination, straight 
leg raising tests were negative bilaterally.  There was thoracic 
tenderness at T1-T12.  There was no deformity, swelling, or 
crepitus of the thoracic or lumbosacral spine.  The muscles were 
normal and there was no thoracic or lumbosacral muscle spasm.  
Range of motion was reported as: flexion to 78 (80) degrees 
actively, to 80 degrees passively, and to 82 (80) degrees after 
fatiguing all with pain.  Extension was to 30 degrees actively, 
35 degrees passively, and 40 degrees after fatiguing all with 
pain.  Right and left lateral flexion was to 40 degrees actively, 
to 45 degrees passively, and to 47 (50) degrees after fatiguing 
all with pain; right and left lateral rotation was to 35 degrees 
actively, to 45 degrees passively, and to 52 (50) degrees after 
fatiguing all with pain.  (The numbers in parentheses represent 
rounding to the nearest 5 degrees.)  The diagnosis pertaining to 
the thoracic spine was no significant change from previous x-rays 
of October 2005 with mild degenerative joint disease, most 
pronounced lower thoracic spine.  
 
On review, the criteria for an evaluation greater than 10 percent 
for thoracic spine disability have not been met.  Objective 
evidence does not show forward thoracolumbar flexion between 31 
and 60 degrees or combined range of motion less than 121 degrees. 
There is also no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour. 
The Board has considered the Veteran's complaints of pain and 
limitation, but objective and credible findings preponderate 
against entitlement to  a higher evaluation based on functional 
impairment due to pain on motion or other factors.
 
In assessing the merits of the claim, the Board has considered 
the Veteran's complaints of radiating pain and other neurologic 
abnormalities, such as erectile dysfunction, and leg weakness and 
paresthesias.  As discussed above, the Board categorically 
rejects as untrue the Veteran's reported history regarding 
"combat" injuries, as well as any medical opinion evidence 
relating any neurologic impairment to an assertion of "combat" 
service.  Further, service connection was previously denied for 
various disabilities, including right lower extremity shortening, 
and loss of feeling of the left and right lower sides.  
 
The Board acknowledges that a December 2005 VA record includes an 
impression of axial spinal pain and radiculopathy to both lower 
extremities, an old lumbosacral injury after the accident in 
1971, and peripheral neuropathy, most likely a combination of old 
injury to the left lower extremity and diabetes.  At that time, 
the Veteran advised the physician that he injured his left lower 
extremity in "combat" and that he was subsequently involved in 
a "rollover" accident, where he injured his back and had to 
regain the ability to walk.  Again, there is no evidence that the 
appellant served in combat.  While the Veteran was involved in an 
accident in 1971 and suffered compression fractures of the 
thoracic spine, there is no evidence that the appellant suffered 
any spinal cord injury in 1971 or at any other time inservice.  
To the extent that the appellant contends that he sustained such 
an injury, the Board rejects such a statement as not credible.  
There is no corroborating evidence that the Veteran was paralyzed 
or otherwise lost the ability to ambulate inservice.  The Board 
rejects the Veteran's reported history as having no credibility.  
Thus, any opinion based on the appellant's self serving history 
is not probative.  Kowalski.  
 
On review, there is no basis for separate evaluations pursuant to 
rating criteria addressing neurological disorders.  
 
At no time during the appeal period has the Veteran's thoracic 
spine disability been more than 10 percent disabling and staged 
ratings are not warranted.  See Hart. 
 
The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disabilities with the established criteria found in the rating 
schedule for those disabilities.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).
 
As discussed above, the rating criteria for bilateral knee and 
thoracic disabilities reasonably describe the Veteran's 
disability level and symptoms.  Thus, as the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations are adequate, and no referral for 
extraschedular evaluation is required.  Id.
 
Total disability evaluation based on individual unemployability 
due to service connected disorders
 
The Veteran contends he is entitled to a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  In his March 2006 application, he reported 
that he last worked full time in 1982 and that he was unable to 
work due to his bilateral knee and spine disabilities.  He 
reported that he had associate degrees in business management and 
electronics.  In an April 2006 statement, the Veteran reported 
chronic pain in both legs and spine.  He stated that he was 
unable to work and had to wear bilateral leg braces and use a 
walker.  
 
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when a veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: provided that, if there 
is only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).
 
The Veteran is currently service-connected for residuals of a T7-
8 compression fracture, evaluated as 10 percent disabling; 
residuals of a left knee injury, evaluated as 10 percent 
disabling; and for cystic bursitis with osteoarthritis secondary 
to a chronic strain of the right knee collateral ligament, also 
evaluated as 10 percent disabling.  The combined evaluation is 30 
percent from September 30, 2002.  Thus, the Veteran does not meet 
the schedular requirements.  
 
Notwithstanding, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in paragraph 
(a).  38 C.F.R. § 4.16(b).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.
 
Entitlement to a total compensation rating must be based solely 
on the impact of a veteran's service-connected disabilities on 
his ability to keep and maintain substantially gainful work.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16.  
 
Records from the Social Security Administration indicate the 
Veteran was awarded disability benefits based on a primary 
diagnosis of a spinal cord injury, with disability beginning in 
August 1983.  
 
A September 2002 statement from a VA clinical psychologist 
indicates that the Veteran was "seriously wounded" while he was 
in Cambodia with the "5th Special Forces."  This "history" has 
absolutely no foundation in the evidentiary record.  It is a 
complete falsehood.  The psychologist further stated that the 
Veteran was totally disabled and unemployable due to the severity 
of his posttraumatic stress disorder symptoms and condition.  The 
appellant, however, is not service connected for posttraumatic 
stress disorder. 
 
On VA examination in April 2006, the examiner stated that the 
Veteran would not be able to do work that required squatting or 
bending the knees to any degree, or that required a lot of 
walking.  He was also limited by weakness and pain due to disc 
disease in the entire spine.  Related to his knee disorder only, 
he would be able to do some sedentary type of work.  Regarding 
his thoracic spine, the examiner stated that the T8 vertebral 
fracture would likely cause some pain but should not prevent him 
from working.  She further noted that the Veteran was on Social 
Security disability due to PTSD and multiple medical problems.  
 
On VA examination in September 2009, the examiner noted that the 
Veteran has multiple problems other than his knee and thoracic 
disabilities.  He noted, however, that the Veteran has to wear a 
long leg brace on each leg and had great difficulty getting 
around.  He also had back pains and would more likely than not 
require a back brace to work in any type of job.  The main 
problems would be any type of prolonged standing, walking, or any 
type of job that required him to get in and out of a chair.  The 
examiner stated that it was more likely than not that the Veteran 
would not be able to secure or perform in any type of job, 
particularly a job that required prolonged standing, walking, 
bending, stooping or lifting.  
 
VA medical center records show treatment for multiple nonservice-
connected disabilities, to include type II diabetes, diabetic 
peripheral neuropathy, heart disease, hypertension, mental 
illness, peripheral vascular disease, seizures, and 
gastroesophageal reflux disease.  The Veteran was admitted to a 
private hospital in November 2007 for psychiatric treatment.  He 
was also admitted to a VA facility in June 2009 for treatment for 
PTSD and bipolar disorder.  
 
The Board acknowledges that the Veteran is considered disabled by 
the Social Security Administration primarily due to a spinal cord 
injury.  The Board observes, however, that the Veteran is shown 
to have disability related to the lumbar, thoracic, and cervical 
spine.  The Veteran is not service-connected for any disability 
of the lumbar or cervical spine.  
 
The Board acknowledges the September 2009 examiner's statement 
that the Veteran would not be able to secure or perform any type 
of job, particularly one that involved prolonged standing, 
walking, etc.  This statement was based, at least in part, on the 
fact that the Veteran wears long leg braces and had difficulty 
getting around.  As discussed throughout this decision, the 
evidence preponderates against attributing the need for assistive 
devices to service-connected disabilities.  Any suggestion that 
the appellant's disorders were incurred in combat is completely 
fallacious.
 
On review, the Veteran has impairment related to both service-
connected and nonservice-connected disabilities.  Nonservice-
connected disabilities are far more significant, involving 
psychiatric hospitalizations as well as the need for assistive 
devices.  Regarding service-connected disabilities, physical 
examinations show minimal limitation of thoracolumbar and 
bilateral knee motion.  The preponderance of the evidence shows 
that the Veteran's occupational impairment is attributable to 
nonservice-connected disabilities.   Indeed, there is no medical 
evidence that is based on a credible history that even suggests 
that the appellant cannot work because of his service connected 
disorders alone.
 
In the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
schedular disability evaluations, the overall evidence is against 
the Veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his service-
connected disabilities or that he is incapable of performing the 
mental and physical acts required by employment due solely to his 
service-connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background.  The Board concludes, therefore, that 
entitlement to total disability evaluation based on individual 
unemployability due to service connected disorders is not 
warranted.  
 
The preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  See 38 
C.F.R. § 3.102.
 
 
ORDER
 
Entitlement to an evaluation greater than 10 percent for 
residuals of left knee injury with osteoarthritis is denied.  
 
Entitlement to an evaluation greater than 10 percent for cystic 
bursitis with osteoarthritis secondary to a chronic strain of the 
right knee collateral ligament is denied.  

Entitlement to an evaluation greater than 10 percent for 
compression fracture at T7-8 is denied.  
 
Entitlement to total disability evaluation based on individual 
unemployability due to service connected disorders is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


